Electronically Filed
                                                    Supreme Court
                                                    SCWC-28762
                                                    03-DEC-2012
                                                    12:16 PM



                           SCWC-28762

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 DISTRICT COUNCIL 50, OF THE INTERNATIONAL UNION OF PAINTERS AND
      ALLIED TRADES and ALOHA GLASS SALES & SERVICE, INC.,
                Petitioners/Plaintiffs-Appellants,

                               vs.

         KEALI#I S. LOPEZ, in her capacity as Director,
           Department of Commerce & Consumer Affairs,
                 Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 28762; CIV. NO. 07-1-0310)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
          (By: Nakayama, Acting C.J., and McKenna, J.,
     Circuit Judge To#oto#o, in place of Acoba, J., recused,
   Circuit Judge Sakamoto, in place of Pollack, J., recused,
 and Circuit Judge Kim, in place of Recktenwald, C.J., recused,
                            dissenting)

          Petitioners/Plaintiffs-Appellants’ application for writ

of certiorari filed on October 18, 2012, is hereby accepted and
will be scheduled for oral argument.     The parties will be

notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai#i, December 3, 2012.

Michael A. Lilly                     /s/ Paula A. Nakayama
and Valerie M. Kato
for petitioners                      /s/ Sabrina S. McKenna

Lei S. Fukumura,                     /s/ Faauuga To#oto#o
Deborah Day Emerson
and Rodney J. Tam                    /s/ Karl K. Sakamoto
for respondent


                   DISSENT BY CIRCUIT JUDGE KIM

          I dissent and would reject the application for writ of

certiorari.

                                      /s/ Glenn J. Kim




                                 2